office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 gdanderson postf-152162-10 uilc date date third party communication none date of communication not applicable to associate area_counsel miami cc lb_i rfph mia large business international from branch chief branch cc ita income_tax accounting subject change in method_of_accounting and sec_481 adjustment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------- a ----- b ----- c --------------- d ------------- e ------------- f ------------- g ----------- h ----------- postf-152162-10 j ------- k ----------------- taxable_year l ------- taxable_year m ------- n --------------- date --------------- date ----------- issue sec_1 whether a change in the time for deducting an item of expenditure constitutes a change in method_of_accounting under sec_446 of the internal_revenue_code whether a change from deducting an item of expenditure to capitalizing such item of expenditure constitutes a change in method_of_accounting under sec_446 if the foregoing do constitute changes in method_of_accounting under sec_446 i whether a sec_481 adjustment should be recognized in connection with such changes and if so ii whether the sec_481 adjustment may reflect amounts previously deducted in closed taxable years conclusion sec_1 a change in the time for deducting an item of expenditure constitutes a change in method_of_accounting under sec_446 a change from deducting to capitalizing an item of expenditure constitutes a change in method_of_accounting under sec_446 an adjustment under sec_481 is imposed when a taxpayer’s method_of_accounting for an item of expenditure is changed from earlier deduction to later deduction or capitalization the a adjustment is computed with respect to relevant amounts in all taxable years preceding the year_of_change whether the taxable years are open or closed under the period of limitations on assessment statute_of_limitations postf-152162-10 facts beginning in j taxpayer initiated a legal action against a and b the litigation continued until taxpayer and a executed a settlement agreement on date taxable_year l resolving all pending litigation and disputes the litigation involved two major issues the defendants’ failure to honor taxpayer’s right_of_first_refusal to purchase land and the defendants’ failure to maintain property under the management agreement the settlement agreement awarded dollar_figurec to taxpayer the proceeds consisted of dollar_figured through a line of credit to be used for the development plan and dollar_figuree in cash due on the date the agreement closed of which dollar_figuref would be used to pay existing loan balances dollar_figureg could be used for immediate repairs and upgrades to existing facilities and dollar_figureh could be used for the development plan for proposed renovations development or redevelopment of taxpayer’s facilities on date taxable_year l taxpayer entered into a development agreement with a whereby a would manage supervise and complete a plan for major improvements of taxpayer’s facilities the development agreement obligated taxpayer to use dollar_figured of the settlement proceeds toward the improvement plan taxpayer reported the dollar_figurec of settlement proceeds as income on its taxable_year l tax_return and claimed an expense deduction of this same dollar_figurec documents obtained from taxpayer do not show the extent to which services for repairs or improvements were performed as of december taxable_year l however the documents show that as of december taxable_year m taxpayer had expended over dollar_figurek of the settlement proceeds on the improvements under the development plan moreover the documents indicate the expenditures under the development plan are capital in nature taxpayer has not proven that any expenditures made pursuant to the settlement and development agreements were for deductible repairs taxable_year l is now a closed_year for taxable_year m exam proposes to place taxpayer on correct methods_of_accounting to capitalize expenditures and to deduct expenditures only when economic_performance has occurred pursuant to the imposition of these changes in accounting_method exam proposes to impose an adjustment under sec_481 attributable to the dollar_figuren expense deduction taken in taxable_year l for the settlement proceeds ie dollar_figured for improvements under the development plan dollar_figureg for immediate repairs and upgrades to existing facilities and dollar_figureh for proposed renovations development or redevelopment of taxpayer’s facilities law and analysis sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary postf-152162-10 does clearly reflect income see also sec_1_446-1 of the income_tax regulations the commissioner has broad discretion in determining whether a taxpayer’s method_of_accounting clearly reflects income and the commissioner’s determination must be upheld unless it is clearly unlawful see 439_us_522 664_f2d_881 2nd cir cert_denied 457_us_1133 once the commissioner has determined that the taxpayer’s method_of_accounting does not clearly reflect income the commissioner has broad discretion in selecting a method_of_accounting that the commissioner believes properly reflects the income of a taxpayer the commissioner’s selection may be challenged only upon showing an abuse_of_discretion by the commissioner see 420_f2d_352 1st cir 430_f2d_679 9th cir 190_f2d_330 10th cir cert_denied 342_us_860 an examining agent who determines that a taxpayer's method_of_accounting is impermissible may propose an adjustment with respect to that method only by changing the taxpayer's method_of_accounting except as provided in section dollar_figure of revproc_2002_18 2002_1_cb_678 relating to previous accounting_method changes made by a taxpayer without obtaining the requisite consent under sec_446 an examining agent changing a taxpayer's method_of_accounting will select a new method_of_accounting by properly applying the law to the facts determined by the agent the method selected must be a proper method_of_accounting and will not be a method contrived to reflect the hazards_of_litigation see revproc_2002_18 sec_3 dollar_figure to an examining agent changing a taxpayer's method_of_accounting will make the change in a year under examination ordinarily the change will be made in the earliest taxable_year under examination or if later the first taxable_year the method is considered to be impermissible although an examining agent may defer the year_of_change to a later taxable_year in appropriate circumstances an examining agent will not defer the year_of_change in order to reflect the hazards_of_litigation moreover an examining agent will not defer the year_of_change to later than the most recent year under examination on the date of the agreement finalizing the change see revproc_2002_18 sec_5 an examining agent changing a taxpayer's method_of_accounting ordinarily will impose a sec_481 adjustment subject_to a computation of tax under sec_481 if applicable the sec_481 adjustment whether positive or negative will be taken into account entirely in the year_of_change see sec_1_448-1 revproc_2002_18 sec_5 postf-152162-10 what constitutes a change in method_of_accounting sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see revproc_97_27 1997_1_cb_680 sec_2 revproc_2002_9 2002_1_cb_327 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 415_f2d_1341 7th cir an accounting practice that involves the timing of when an item is included in income or when it is deducted is considered a method_of_accounting 112_tc_270 color arts inc v commissioner t c memo although a method_of_accounting may exist under the definition in sec_1 e ii a without the necessity of a pattern of consistent treatment in most instances a method_of_accounting is not established for an item without such consistent treatment see sec_1_446-1 the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 if a taxpayer treats an item properly in the first return that reflects the item however the taxpayer has adopted a method_of_accounting for that item see revrul_90_38 1990_1_cb_57 a change in accounting_method does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example a change from treating an item as a personal_expense to treating it as a business_expense is not a change in method_of_accounting because it does not involve the proper timing of an item_of_income or deduction see sec_1_446-1 where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable 126_tc_322 88_tc_1069 diebold inc v united_states cl_ct 891_f2d_1579 fed cir cert_denied 498_us_823 postf-152162-10 under the foregoing principles a consistent practice for determining when a taxpayer recognizes deductions for a type of expense generally constitutes a method_of_accounting and a change from one such practice to another generally constitutes a change in method_of_accounting thus a change from deducting officers’ bonuses in the year they are declared to deducting the bonuses in the year following the declaration year constitutes a change in method_of_accounting summit sheet metal co v commissioner t c memo and a change from deducting real_estate_taxes when paid to deducting these taxes when incurred is also a change in method_of_accounting sec_1_446-1 example courts have found accounting_method changes in similar circumstances involving a variety of different types of expenses including vacation pay 317_f2d_604 2nd cir interest 50_tc_750 aff’d 415_f2d_1341 7th cir 28_fedclaims_320 882_f2d_820 3rd cir customer rebates 743_f2d_781 11th cir and related_party payables bosamia v commissioner 661_f2d_250 5th cir similarly a change from deducting an expense when paid_or_incurred to capitalizing such expense or vice versa generally constitutes a change in method_of_accounting expensing and capitalization generally result in the same cumulative taxable_income over the lifetime of the taxpayer for example an expenditure of dollar_figure that is deducted in full when it is paid_or_incurred reduces a taxpayer’s lifetime taxable_income by dollar_figure if the same expenditure is capitalized taxpayer’s lifetime taxable_income will also be reduced by dollar_figure through deductions for depreciation or amortization recognition of basis resulting in a reduction of gain or an increase of loss on sale or disposition of the asset or a combination of the foregoing treating changes between expensing and capitalization as changes in method_of_accounting is supported by sec_1_446-1 which provides that a correction to require depreciation or amortization in lieu of a deduction for the cost of depreciable or amortizable assets that had been consistently treated as an expense in the year of purchase or vice versa is a change in method_of_accounting see also 114_tc_293 change in treatment of ‘dismantlement removal and restoration costs’ from deduction when work is performed to capitalization constituted accounting_method change 114_tc_473 aff’d 253_f3d_711 11th cir change in treatment of preproductive citrus growing costs from deduction to capitalization 115_tc_554 change in treatment of asset costs from capitalizing and depreciating to deducting when incurred constituted accounting_method change sunoco inc v commissioner t c memo change in treatment of miner’s ‘overburden removal costs’ from developmental costs spread as deductions to production_costs included in cost_of_goods_sold constituted a change in method_of_accounting and 75_tc_497 supplemented by 82_tc_122 change in treatment of certain railway maintenance_expenses from postf-152162-10 capitalization into embankments to deduction as work is performed constitutes a change in method_of_accounting whether exam’s adjustments constitute changes in method_of_accounting under sec_446 exam’s contemplated adjustments fall into two general categories first exam proposes to correct the treatment of certain items of expense by changing the taxpayer from claiming a deduction for the expense items before economic_performance has occurred with respect to these items to claiming a deduction only when economic_performance has occurred second exam proposes to correct the treatment of other items of expense by changing taxpayer from deducting the expense items to capitalizing the expense items both categories of adjustments constitute changes in methods_of_accounting taxpayer’s first category of adjustments - changing the time when a deduction is claimed for an expense item - constitute changes in methods_of_accounting because these adjustments are changes in the treatment of items that involve the proper times for the taking of deductions these changes do not permanently affect taxpayer’s lifetime taxable_income they merely change the taxable years in which deductions and the attendant reductions in taxable_income -- are reported similarly taxpayer’s second category of adjustments - changing from expensing to capitalization - also constitute changes in methods_of_accounting because these changes affect only the timing of taxable_income recognition and have no permanent impact on the cumulative amount of taxable_income claiming an immediate deduction for these expense items has the same impact upon taxpayer’s lifetime taxable_income as capitalizing these costs and recovering them over time as depreciation amortization or basis sec_481 adjustments sec_481 provides that in computing the taxpayer's taxable_income for any taxable_year year_of_change if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer see also sec_1_448-1 a change in method_of_accounting to which sec_481 applies includes a change in treatment of a single material_item see sec_1_481-1 343_f2d_568 5th cir knight-ridder v united_states postf-152162-10 f 2d pincite peoples bank trust v commissioner f 2d pincite 42_tc_386 once the commissioner has imposed a change in method_of_accounting the application of sec_481 to such change is patent and mandatory 78_tc_705 emert v commissioner t c memo hitachi sales corp of america v commissioner t c memo supp t c memo an adjustment under sec_481 can include amounts attributable to taxable years that are closed by the statute_of_limitations 114_tc_1 aff’d 273_f3d_875 9th cir 126_tc_322 aff’d 518_f2d_357 6th cir graff chevrolet co v campbell f 2d pincite 138_f3d_1286 9th cir 80_tc_895 395_f2d_500 10th cir spang industries inc v united_states cl_ct rev’d on other grounds 791_f2d_906 fed cir should sec_481 adjustments be recognized for the accounting_method changes imposed by exam may such adjustments reflect amounts attributable to closed taxable years as concluded above the adjustments contemplated by exam constitute changes in method_of_accounting accordingly once they are imposed the computation and recognition of an appropriate adjustment under sec_481 becomes mandatory to eliminate any distortions duplications or omissions of income or deductions caused by the accounting_method change the sec_481 adjustment reflects relevant amounts from any taxable years preceding the year_of_change taxable_year m even if such years are closed by the statute_of_limitations thus if taxpayer deducted certain amounts in taxable_year l under its old method_of_accounting and will be able to deduct or otherwise recover those same amounts again in the year_of_change or subsequent taxable_year s then positive amounts increases to taxable_income will be recognized under sec_481 to eliminate the double deduction that would otherwise result despite taxable_year l being now closed under the statute_of_limitations compare earthquake sound corp v commissioner t c memo sec_481 adjustment to eliminate duplicated deductions resulting from accounting_method change could be imposed even though related years in which duplicate deductions were taken have been closed by the statute_of_limitations case development hazards and other considerations no opinion is expressed or implied on i whether economic_performance occurred in taxable_year l with respect to any of the expenditures at issue ii whether any of postf-152162-10 the expenditures at issue are capital expenditures or iii the tax treatment of the settlement proceeds of dollar_figuref received by taxpayer for the repayment of a loan this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
